Citation Nr: 9903757	
Decision Date: 02/10/99    Archive Date: 02/17/99

DOCKET NO.  98-07 727	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
psychiatric disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

William D. Teveri, Associate Counsel


REMAND

The veteran served on active duty from September 1942 to 
March 1944.  This appeal arises from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.

Initially, the Board notes that the veteran was granted 
service connection for dementia praecox by rating decision of 
May 1944.  On VA examination in September 1948, the veteran's 
diagnosis was changed to schizophrenia.  The report of a 
January 1990 private psychological evaluation indicates that 
the veteran's behavior could best be described as dysthymic 
with avoidant features.  The veteran's most recent VA 
examination was performed by a psychologist in July 1997.  
The psychologist rendered no Axis I diagnosis but did 
conclude that the veteran manifested possible avoidant 
personality traits.  The psychologist believed that the 
veteran was unable to handle his funds and affairs and 
recommended neurological and/or neuropsychological 
evaluation(s) of the veteran to rule out an organic etiology.  
According to an October 1998 statement from the veteran's 
guardian, the veteran was scheduled to undergo neurological 
evaluation by VA in January 1999.

The Board notes that dementia praecox is an obsolete 
diagnosis which does not conform to the Diagnostic and 
Statistical Manual of Mental Disorders, Fourth Edition, of 
the American Psychiatric Association (DSM-IV).  All diagnoses 
of mental disorders must now comply with the DSM-IV criteria.  
38 C.F.R. § 4.126 (1998).  The record does not reflect that 
the RO has reclassified the veteran's service-connected 
psychiatric disability.  

The Board further notes that it has been more than 50 years 
since the veteran's last VA examination by a psychiatrist.  
In addition, the report of any VA neurological examination of 
the veteran performed since July 1997 has not been associated 
with the claims folder.  Moreover, although the veteran has 
apparently been found to be incompetent by a State judge, the 
January 1997 VA examiner stated that the veteran is not able 
to manage his funds and a VA field examiner reported in 
October 1997 that the veteran is not able to manage his own 
finances, the RO has not addressed whether the veteran is 
competent for VA purposes.

The record reflects that the veteran is receiving Social 
Security Administration (SSA) benefits.  Although the current 
benefits are presumably based upon age, if he has ever been 
granted SSA benefits based upon disability, the records 
pertaining to the disability award could be pertinent to his 
current claim for an increased evaluation for psychiatric 
disability.  Finally, the Board notes that in the informal 
hearing presentation of December 1998, the veteran's 
representative raised the issue of entitlement to a total 
rating based upon unemployability due to the service-
connected psychiatric disability.  This issue has not been 
adjudicated by the RO.       

In light of these circumstances, the case is REMANDED to the 
RO for the following actions:

1. The RO should obtain from the veteran, 
his Guardian, or his service 
representative, the names, addresses 
and approximate dates of treatment for 
all health care providers who may 
possess additional records pertinent 
to the veteran's pending claims.  
After securing any necessary releases, 
the RO should obtain a copy of all 
indicated records.

2. The RO should determine whether the 
veteran has ever been awarded SSA 
disability benefits and, if so, should 
obtain a copy of the award decision 
and of the records upon which the 
award was based.  

3. The veteran should be provided and 
requested to complete and return the 
appropriate form to claim entitlement 
to a total rating based upon 
unemployability due to service-
connected disability. 

4. The RO should obtain the report of any 
VA neurological examination of the 
veteran since July 1997. 

5. Thereafter, the veteran should be 
provided a VA examination by a 
psychiatrist for the purpose of 
determining the current degree of 
severity of any currently present 
psychiatric disorders.  The claims 
folder must be made available to the 
examiner for review.  All indicated 
studies and any other specialist 
examinations deemed necessary should 
be performed.  The diagnoses must 
conform to the DSM-IV criteria.  With 
respect to any Axis I diagnosis 
rendered, the examiner should indicate 
whether the diagnosis represents a 
continuation of the disorder 
previously diagnosed as dementia 
praecox, a progression in the service-
connected psychiatric disability, a 
correction of an error in the prior 
diagnosis or a new and separate 
condition.  With respect to each of 
the psychiatric symptoms identified in 
the new criteria for evaluating mental 
disorders, the examiner should 
indicate whether such symptom is a 
symptom of the veteran's service-
connected psychiatric disability.  The 
examiner should also provide an 
opinion concerning the degree of 
social and industrial impairment 
resulting from the service-connected 
psychiatric disability, to include 
whether it renders the veteran 
unemployable.  In addition, the 
examiner should provide a Global 
Assessment of Functioning score with 
an explanation of the score assigned.  
The examiner should also express an 
opinion as to whether the veteran has 
the mental capacity to handle his own 
funds.  The examiner should also 
provide the rationale for each opinion 
expressed.  

6. Then, the RO should undertake any 
other indicated development and 
readjudicate the claim for an 
increased evaluation for psychiatric 
disability, and adjudicate the claim 
for a total rating based on 
unemployability due to service-
connected disability if it has not 
been rendered moot.  The RO should 
also address whether the veteran is 
competent for VA purposes.  If the 
benefit sought on appeal is not 
granted to the veteran's satisfaction 
or if a timely notice of disagreement 
is received with respect to any other 
matter, the veteran and his 
representative should be provided a 
supplemental statement of the case and 
afforded an appropriate opportunity to 
respond.  The veteran should be 
informed of the requirements to 
perfect an appeal with respect to any 
new issue.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.  No 
action is required of the veteran until he is otherwise 
notified.



		
	SHANE A. DURKIN 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).

- 5 -


